  Case 7:21-cv-00448-TTC Document 3 Filed 08/26/21 Page 1 of 1 Pageid#: 212



 AO240A (Rev. 01/09)(06/19 WD/VA) Order to Proceed Without Prepaying Fees or Costs


                                 UNITED STATES DISTRICT COURT
                                                       for the
                                              Western District of Virginia

 Board of Supervisors Of Alleghany County                         )
                         Plaintiff                                )
 v.                                                               )    Civil Action No. 7:21cv00448
                                                                  )
 Donnie T.A.M. Kern                                               )
                                   Defendant                      )

                       ORDER TO PROCEED WITHOUT PREPAYING FEES OR COSTS

         Defendant,         appearing pro se        represented by counsel, has filed an application under 28 U.S.C.

§1915(a) to proceed without prepaying fees or costs. Accordingly,

         IT IS ORDERED that defendant’s application is:

         Granted:


                    The Clerk is ordered to file the complaint and issue a summons.
                    Counsel for is directed to effect service of process upon defendant(s).

                    The Clerk is ordered to file the complaint. The plaintiff is directed to complete and return
                    to the court, a summons and USM-285 form for each named defendant. Upon receipt of
                    the completed summons and USM-285 forms for each named defendant, the clerk will
                    issue a summons. If the completed summons and USM-285 forms are not submitted as
                    directed within fourteen (14) days, the complaint may be dismissed. The United States
                    Marshal is ordered to serve the summons with a copy of the complaint and this order on
                    the defendant(s). The United States will advance the costs of service.
         Denied:

        This application is denied for these reasons: The court finds that Defendant Kern’s income
and assets do not demonstrate sufficient need and exceed the level required to proceed without
paying costs.

         If the filing fee is not paid within 14 days, the case will be dismissed.




Date:    August 26, 2021                           /s/ Thomas T. Cullen
                                                  ___________________________________________
                                                         U.S. District Judge Thomas T. Cullen
